                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILADELPHIA LICENSE AND                             CIVIL ACTION
INSPECTION, et al.
                                                     No. 20-1035
  v.

CHARMAINE PRATER, et al.

                                          ORDER

       AND NOW, this 4th day of March, 2020, upon consideration of Charmaine Prater's

Motion to Proceed In Forma Pauperis and her Notice of Removal, it is ORDERED:

       I.    Prater's Motion to Proceed In Forma Pauperis (Document 1) is GRANTED

             pursuant to 28 U.S.C. § 1915.

       2.    Prater's Notice of Removal (Document 2) is DEEMED filed.

       3.    This case is REMANDED to the Philadelphia Court of Common Pleas, pursuant to

             28 U.S.C. § 1447(c), because this Court lacks subject matter jurisdiction.

       4.    The Clerk of Court is DIRECTED to CLOSE this case.



                                             BY THE COURT:
